NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 24 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

LINDA ROCHA,                                    No.    15-16908

                Plaintiff-Appellant,            D.C. No.
                                                1:14-CV-00842-BAM
 v.

CALIFORNIA DEPARTMENT OF                        MEMORANDUM*
CORRECTIONS AND
REHABILITATION,

                Defendant-Appellee.

                  Appeal from the United States District Court
                       for the Eastern District of California
                Barbara A. McAuliffe, Magistrate Judge, Presiding

                             Submitted May 16, 2017**
                             San Francisco, California

Before: MURGUIA and CANBY, Circuit Judges, and RUFE,*** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Cynthia M. Rufe, United States District Judge for the
Eastern District of Pennsylvania, sitting by designation.
      Linda Rocha appeals the district court’s order granting California

Department of Corrections and Rehabilitation’s (“CDCR’s”) motion for judgment

on the pleadings on res judicata grounds. We affirm.

      1.     We have jurisdiction pursuant to 28 U.S.C. § 1291. Rocha timely filed

a notice of appeal within 30 days of the district court’s entry of judgment in favor

of CDCR. ER 1-2. The district court’s earlier judgment in favor of Defendant

Groves (who at that point was the only defendant who had been served) did not

trigger the 30-day window to file a notice of appeal because the judgment resolved

only the claims against Groves and the district court went on to adjudicate Rocha’s

claims against CDCR. See Disabled Rights Action Comm. v. Las Vegas Events,

Inc., 375 F.3d 861, 872 (9th Cir. 2004).

      2.     The district court correctly held that res judicata barred Rocha’s

claims, a decision we review de novo. United States v. Liquidators of European

Fed. Credit Bank, 630 F.3d 1139, 1144 (9th Cir. 2011). Res judicata requires: “(1)

an identity of claims, (2) a final judgment on the merits, and (3) privity between

parties.” Id. at 1150 (quoting Tahoe-Sierra Pres. Council, Inc. v. Tahoe Reg’l

Planning Agency, 322 F.3d 1064, 1077 (9th Cir. 2003)).

      3.     Regarding the first requirement, we agree with the district court that

there was an identity of claims between the two lawsuits because both stemmed

from the same transactional nucleus of facts: an alleged pattern of retaliation that


                                           2
ultimately resulted in Rocha’s termination. Rocha failed to identify any barrier to

raising all of her claims during the first lawsuit. See Owens v. Kaiser Found.

Health Plan, Inc., 244 F.3d 708, 713-14 (9th Cir. 2001). The final two elements are

met because Rocha previously filed a lawsuit against CDCR that resulted in a Rule

68 judgment, as Rocha acknowledges.

      AFFIRMED.




                                          3